         Case 1:17-cv-02068-SDG Document 34-1 Filed 10/12/18 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

KIDANEMARIAM KASSA,                  )
                                     )
        Plaintiff,                   )
                                     )          CIVIL RIGHTS COMPLAINT
v.                                   )          42 u.s.c. §1983
                                     )
                                     )          CIVIL ACTION NO.
                                     )          l:17-CV-02068-AT
FULTON COUNTY, GEORGIA,              )
PAUL H. HOWARD, officially &         )
Individually,                        )
ANTIONETTE STEPHENSON,               )
individually, PIERRE EASLEY,         )
individually, and JOHN DOE,          )
officially & individually,           )
                                     )
        Defendants.                  )
________________ )
     AFFIDAVIT OF KARE N NELSON IN SUPPORT OF DEFENDANTS' MOTION TO
                                 DISMISS


        KAREN   NELSON,   who   appeared before    the   undersigned notary

public duly      authorized     to administer   oaths    in   this   state   and

after being sworn, deposes and says as follows:


                                         1.

        I am Karen Nelson.        I am more than twenty-one          (21)   years

old and am under no legal disability which would prevent me from

giving this affidavit.          I am giving this affidavit based upon my

own personal      knowledge of the operations of the           Fulton County

Sheriff's Office.         This affidavit is made for use as evidence in

                                          1
         Case 1:17-cv-02068-SDG Document 34-1 Filed 10/12/18 Page 2 of 5




support    of     Defendants'       Motion       to    Dismiss             in    the    above-styled

case.

                                                2.

        I am a Criminal Information Systems Supervisor in the GCIC

section    of     the    Law    Enforcement          Division          of       the    Fulton      County

Sheriff's       Office,     where     I    supervise            the    processing            of    wanted

persons'     information          over      both       the        statewide            and      national

criminal        history         databases,           known            as        GCIC      and       NCIC,

respectively,        to     include       the    entering             of    warrants         into        the

databases and also the removal of said warrants.                                       I am also the

Agency TAC        ( Terminal Agency Coordinator)                       for the Fulton County

Sheriff's Office.              In that role,          I oversee the operation of our

GCIC/NCIC       terminals,        ensure       policy/procedural                  compliance            with

the     GCIC/NCIC       mandates,     and       communicate            with       other      local       and

state agencies.

                                                3.

        "GCIC,"     as     referred       to     above,         is     the       acronym          for    the

Georgia     Crime        Information       Center,          a    central          criminal          record

repository for arrest and final disposition information based on

arrests     and    prosecutions           statewide.            The    computerized             criminal

history     system        provides        access       to        arrest,          disposition            and

custodial data and is available to local law enforcement through

the network of terminals                  located      in       local       police departments,
                                                 2
         Case 1:17-cv-02068-SDG Document 34-1 Filed 10/12/18 Page 3 of 5




sheriff's        offices,        courts,            correctional            institutions,               and

federal    and state       law enforcement agencies.                        The National Crime

Information Center,         or "NCIC," is the United States government's

central        database      for      tracking                crime-related            information.

Criminal       justice    agencies,        such         as    the    Fulton    County       Sheriff's

Office,     enter       records     into       NCIC          that     are   accessible           to     law

enforcement agencies nationwide.

                                                4 .

        In order to recall or cancel a warrant in Fulton County,                                           to

include    a material       witness       warrant,            the    Fulton County Sheriff's

Office    must    either     receive       a    warrant             cancellation       notice         or    a

court order.           Said notice or order would be transmitted directly

to my division.

                                                5.

        A warrant cancellation notice is a document that notifies

the     Sheriff's       Office     that     a       warrant          has    been      cancelled            or

recalled and can be removed from the GCIC/NCIC databases.                                               The

warrant    cancellation          notice        is       typically       prepared       by    a        court

officer,       i.e.,     district    attorney,               probation        officer,       and        the

like.

                                                6.

        Both    warrant     cancellation                notices       and     court     orders          are

electronically filed after the judge signs them,                                   and either an
                                                    3
          Case 1:17-cv-02068-SDG Document 34-1 Filed 10/12/18 Page 4 of 5




individual       from        Superior   Court              or    the   court's         assigned         case

manager will          physically deliver,                  fax or electronically transmit

the    e-filed        document     to   the          Sheriff's         Office        for   processing.

Once    said     notice       or   order        is        received,       a   member       of    my     team

ensures that the warrant is removed from GCIC/NCIC.

                                                     7.

       Prior to the e-f ile process,                            warrant cancellation notices

and court       orders were         signed by the                  judge,      taken to Superior

Court and then typically someone from the Superior Court Clerk's

Off ice    or    the    court's      assigned              case    manager         would    physically

deliver,        fax     or    electronically                tranmsit          the     order      to      the

Sheriff's Office for processing as described above.

                                                     8.

       Whether        the     warrant      is        cancelled         via     court       order      or    a

warrant     cancellation           notice,       both           documents      require       a   judge's

signature        for        the    warrant           cancellation             or      recall       to      be

effectuated.

                                                     9.

       I declare under penalty of perjury that the facts contained

in this affidavit are true and correct.

       Executed         in    Fulton    County,                 Georgia       this    JJic!f)    day       of

October, 2018.



                                                      4
Case 1:17-cv-02068-SDG Document 34-1 Filed 10/12/18 Page 5 of 5




                              5
